EXHIBIT 10.36
Amendment
to
Employment Agreement
Between
Joseph F. Spanier
and
Breeze-Eastern Corporation
(formerly known as TransTechnology Corporation)
dated
January 19, 2006
(the “Agreement”)
     This Amendment to the Agreement is entered into as of April 1, 2008 by and
between Joseph F. Spanier (“Executive”) and Breeze-Eastern Corporation, a
Delaware Corporation, and any of its subsidiaries and affiliates as may employ
Executive from time to time (the “Company”).
WITNESSETH:
     WHEREAS, the Executive and the Company are parties to the Agreement which
provides in paragraph 2(c) thereof that the Executive may, in his discretion,
elect to work out of his personal residence or elsewhere for up to two
(2) business days each week and Executive’s Base Salary reflects this
arrangement; and
     WHEREAS, the Board of Directors of the Company at its meeting held on
May 1, 2008, directed that the Agreement be amended effective April 1, 2008, to
delete the provision set out in paragraph 2(c) and that the Executive’s
compensation as provided in Paragraph 3 of the Agreement be upwardly adjusted to
reflect such change in the Executive’s terms and conditions of work.
     NOW, THEREFORE, in consideration of the premises and the mutual promises
and agreements contained herein, it is hereby agreed as follows:

  1.   In recognition that effective October 12, 2006 the Company effected the
change of its name from TransTechnology Corporation to Breeze-Eastern
Corporation, the defined term “Company” in the Agreement and this Amendment
shall refer to Breeze-Eastern Corporation.     2.   Paragraph 2(c) of the
Agreement is hereby deleted in its entirety.     3.   The first sentence of
Paragraph 3(b) of the Agreement is hereby deleted in its entirety and the
following substituted therefore:         “With respect to the period beginning
on April 1, 2008 and ending on the last day of the Term of the Agreement (as
defined in Section 5) the Company shall pay to Executive base salary at a rate
of not less than $273,620 per annum.”     4.   Except as specifically amended by
the provisions of this Amendment, the provisions of the Agreement remain
unchanged and in full force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

                  /s/ Joseph F. Spanier       Joseph F. Spanier             
BREEZE-EASTERN CORPORATION
      By:   /s/ Robert L.G. White         Name:   Robert L.G. White        
Title:   President & Chief Executive Officer   

27